2017 UT App 193



               THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF J.M. AND C.M.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             C.M.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Opinion
                        No. 20170592-CA
                     Filed October 19, 2017

   Fourth District Juvenile Court, American Fork Department
              The Honorable Suchada P. Bazzelle
                           No. 1090383

        Ryan D. Petersen and Eva Marie Brady, Attorneys
                          for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES DAVID N. MORTENSEN, JILL M. POHLMAN, and
                       DIANA HAGEN.

PER CURIAM:

¶1     C.M. (Father) appeals from the juvenile court’s order
terminating his parental rights. Father argues that there was
insufficient evidence to support the juvenile court’s
determination that grounds existed to support the termination.

¶2    “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] ‘the result must be against
                            In re J.M.


the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.’” In
re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We
“review the juvenile court’s factual findings based upon the
clearly erroneous standard.” In re E.R., 2001 UT App 66, ¶ 11, 21
P.3d 680. A finding of fact is clearly erroneous only when, in
light of the evidence supporting the finding, it is against the
clear weight of the evidence. See id. Further, we give the juvenile
court a “wide latitude of discretion as to the judgments arrived
at based upon not only the court’s opportunity to judge
credibility firsthand, but also based on the juvenile court judges’
special training, experience and interest in this field.” Id.
(citations and internal quotation marks omitted). Finally,
“[w]hen a foundation for the court’s decision exists in the
evidence, an appellate court may not engage in a reweighing of
the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     Father argues that there was insufficient evidence to
demonstrate grounds supporting termination of his parental
rights. The juvenile court based its termination decision on
several grounds, including that Father made only token efforts
to visit the children and to resolve many of the issues that
resulted in the children being removed from Father’s custody.
See Utah Code Ann. § 78A-6-507(1)(f) (LexisNexis 2012).
Evidence in the record supports the juvenile court’s findings and
determination that Father made only token efforts to visit and
communicate with the children, to prevent the neglect of the
children, and to avoid being an unfit parent.1



1. Pursuant to Utah Code section 78A-6-507, the finding of any
single ground for termination is sufficient to warrant
termination of parental rights. See Utah Code Ann. § 78A-6-
507(1) (LexisNexis 2012); In re F.C. III, 2003 UT App 397, ¶ 6, 81
P.3d 790 (noting that any single ground is sufficient to terminate
                                                    (continued…)


20170592-CA                     2               2017 UT App 193
                            In re J.M.


¶4     For example, regarding Father's visitation and
communication with the children, Father failed to attend several
visits with the children, and between January 1 and March 31,
2017, Father visited the children only one time. The court found
that Father failed to present any legitimate or believable excuse
for missing so many visits. Further, the Division of Child and
Family Services offered to provide Father with extra visitation
time and the mother offered to give her visitation time to Father.
Father did not avail himself of either opportunity. Thus, the
juvenile court's determination that Father made only token
efforts to communicate with and visit his children is supported
by the evidence.

¶5     Father also made only token efforts to resolve the drug
issues that resulted in the removal of the children from his
custody. Father’s service plan required him to submit to random
drug tests. However, he submitted only a few samples during
the time reunification services were being offered, and he failed
to submit to any drug tests in the six months prior to the
termination proceeding. Father also delayed completing a class
recommended by his substance abuse assessment, and failed to
provide proof of its completion until the day of trial. Father’s
minimal efforts made it impossible for the juvenile court to
determine if Father maintained the sobriety necessary to care for
his children.

¶6      In making its determination that Father made only token
efforts, the juvenile court also noted Father’s failure to
demonstrate the self-awareness of his own conduct and behavior




(…continued)
parental rights). As a result, if there is sufficient evidence to
support any of the grounds for termination found by the juvenile
court, the termination of Father’s rights is appropriate.




20170592-CA                     3              2017 UT App 193
                            In re J.M.


that resulted in the children being in the State’s custody.
Specifically, the juvenile court made the following finding:

      Since the children were removed from [Father], he
      has become extremely difficult and has complained
      about everyone. He has also taken little to no
      ownership as to his contribution to the children
      going into care, but has blamed everyone else. The
      father has provided multiple reasons for why he
      has put things off in completing the child and
      family plan. The Court does not find these excuses
      to be credible.

Thus, Father’s failure to resolve his issues with drugs and to
accept responsibility for how his own actions and behavior
affected his children resulted in Father making only token efforts
to cure those issues. In so doing, he made only token efforts to
prevent the ongoing neglect of his children, and to avoid being
an unfit parent.

¶7     Evidence in the record supports the juvenile court’s
decision that Father made only token efforts to communicate
with the children, to prevent the neglect of the children, and to
avoid being an unfit parent. Accordingly, because a foundation
for the juvenile court’s decision exists, we cannot reweigh the
evidence and must affirm. See In re B.R., 2007 UT 82, ¶ 12.

¶8    Affirmed.2




2. Father does not argue that the juvenile court erred in
determining that it was in the best interests of the children to
terminate Father’s parental rights; accordingly, we do not
address the issue.




20170592-CA                     4              2017 UT App 193